t c memo united_states tax_court daniel w jenkins petitioner v commissioner of internal revenue respondent docket no filed date daniel w jenkins pro_se thomas alan friday for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued notices of deficiency in which he determined the following deficiencies and additions to tax with respect to petitioner’s federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number the issues for decision are whether petitioner had unreported compensation income for each of the years at issue whether petitioner had unreported cancellation_of_indebtedness_income for and whether petitioner is liable for additions to tax under sec_6651 and and for each of the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in alabama when he filed his petition i background petitioner has two associate’s degrees one in finance and one in business during the years at issue petitioner was employed by and received payment from 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar various companies the companies issued to respondent information returns reporting payments made to petitioner during and for respondent received the following information returns with respect to petitioner a form 1099-misc miscellaneous income from showroom controls inc showroom reporting nonemployee compensation of dollar_figure a form 1099-misc from beacon industries inc beacon industries reporting nonemployee compensation of dollar_figure a form 1099-misc from kssd inc kssd reporting nonemployee compensation of dollar_figure and a form 1099-c cancellation of debt from bank of america reporting cancellation_of_indebtedness_income of dollar_figure for respondent received the following information returns with respect to petitioner a form 1099-misc from showroom reporting nonemployee compensation of dollar_figure and a form 1099-misc from beacon industries reporting nonemployee compensation of dollar_figure for respondent received the following information returns with respect to petitioner a form 1099-misc from showroom reporting nonemployee compensation of dollar_figure a form 1099-misc from automotive lease guide alg inc alg reporting nonemployee compensation of dollar_figure a form 1099-misc from dent zone marketing group inc dent zone reporting nonemployee compensation of dollar_figure a form 1099-misc from beacon industries reporting nonemployee compensation of dollar_figure and a form misc from wiredlogic inc d b a dealerwire wiredlogic reporting nonemployee compensation of dollar_figure for respondent received the following information returns with respect to petitioner a form 1099-misc from showroom reporting nonemployee compensation of dollar_figure a form 1099-misc from exteres corp exteres reporting nonemployee compensation of dollar_figure a form_w-2 wage and tax statement from jm dealer services inc jm dealer services reporting wages of dollar_figure and a form 5498-sa hsa archer_msa or medicare_advantage_msa information from jp morgan chase bank reporting future contributions of dollar_figure ii petitioner’s tax reporting on date respondent received petitioner and his wife’s joint form sec_1040 u s individual_income_tax_return for on date respondent received petitioner and his wife’s joint form_1040 for on the form sec_1040 petitioner listed his occupation as american citizen on each of the form sec_1040 petitioner reported taxable_income of zero petitioner attached to his form_1040 self-prepared revised forms misc on behalf of beacon industries kssd and showroom on each of these forms 1099-misc petitioner reported he received zero nonemployee compensation petitioner also attached a self-prepared revised form 1099-c on behalf of bank of america on which he reported that bank of america canceled zero debt petitioner attached to his form_1040 self-prepared revised forms misc on behalf of beacon industries and showroom on each of these forms 1099-misc for petitioner reported he received zero nonemployee compensation petitioner attached to his form_1040 self-prepared revised forms misc on behalf of dent zone alg beacon industries wiredlogic and showroom on each of these forms 1099-misc for petitioner reported he received zero nonemployee compensation petitioner attached to his form_1040 a self-prepared revised form misc on behalf of exteres on that form_1040 petitioner reported that he received zero nonemployee compensation petitioner also attached a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on behalf of jm dealer services on the form_4852 petitioner reported that jm dealer services withheld federal_income_tax of dollar_figure state_income_tax of dollar_figure social_security_tax of dollar_figure and medicare_tax of dollar_figure petitioner also attached a form_8889 health_savings_accounts on which he reported employer contributions of dollar_figure for on each of the self-prepared revised forms 1099-misc for and petitioner included the following note this corrected form 1099-misc is submitted to rebut a document known to have been submitted by the party identified above as payer which erroneously alleges a payment to the party identified above as the recipient of gains profit or income made in the course of a trade_or_business under penalty of perjury i declare that i have examined this statement and to the best of my knowledge and belief it is true correct and complete iii notices of deficiency on date respondent issued to petitioner notices of deficiency for the years at issue on the basis of the third-party information returns respondent determined that petitioner had unreported taxable_income for and 2on his form_4852 petitioner included the following statement the original w-2 incorrectly alleged that i earned ‘wages’ this correcting form ends that presumption i was a private-sector worker hired by a private sector company non- federal entity i was not involved in a ‘trade or business’ 3petitioner included a similar statement on his self-prepared revised form 1099-c for for respondent determined that petitioner failed to report nonemployee compensation of dollar_figure and cancellation_of_indebtedness_income of dollar_figure for respondent determined that petitioner failed to report nonemployee compensation of dollar_figure for respondent determined that petitioner failed to report nonemployee compensation of dollar_figure for respondent determined that petitioner failed to report nonemployee compensation of dollar_figure and wages of dollar_figure respondent also determined that petitioner was liable for additions to tax under sec_6651 and and for and iv tax_court proceedings on date petitioner filed a petition with this court contesting respondent’s determinations in the notices of deficiency in his petition petitioner contended that respondent relied on purported information returns which were not created by a lawful payers were not sent to a lawful recipient mischaracterize payments as reportable income mischaracterize payments as taxable_income we set this case for trial at the trial session beginning date in mobile alabama at trial we warned petitioner that if he continued to assert frivolous or groundless positions this court would consider imposing a penalty under sec_6673 i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary5 with regard to all reasonable requests for sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that the proceedings were instituted or maintained by the taxpayer primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies respondent did not request that we impose a penalty pursuant to sec_6673 and in the exercise of our discretion we will not impose a sec_6673 penalty on petitioner however we warn petitioner that if in the future he maintains groundless positions in this court he runs the risk that he will be sanctioned in accordance with sec_6673 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform continued information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record establishes that he did not satisfy the sec_7491 requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item at trial petitioner disputed that he received any taxable_income during the years at issue petitioner admitted however that he performed services for and received payment from various companies during the years at issue petitioner also admitted that the information returns reported the correct payment amounts petitioner has not raised any reasonable dispute with respect to the accuracy of the information returns we continued the function mentioned or described in the context sec_7701 conclude that petitioner’s attempt to dispute the accuracy of the information returns under these circumstances is not reasonable and that the burden of production with respect to the income did not shift to respondent under sec_6201 see eg carlson v commissioner tcmemo_2012_76 hyde v commissioner tcmemo_2011_131 ii unreported income sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee or as a self-employed_person or independent_contractor sec_61 includes in gross_income income_from_discharge_of_indebtedness as noted above the commissioner’s deficiency determination is normally entitled to a presumption of correctness see 324_f3d_1289 11th cir aff’g tcmemo_2001_43 however when a case involves unreported income and that case is appealable to the u s court_of_appeals for the 11th circuit as this case appears to be absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is 6even if we were to assume however that petitioner’s dispute is reasonable respondent has introduced reasonable and probative evidence that petitioner had unreported taxable_income as shown on the information returns entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous id pincite see also 428_us_433 to satisfy his initial burden of production respondent introduced into evidence forms 1099-misc a form 1099-c and a form_w-2 the records that respondent introduced indicate that petitioner received nonemployee compensation wages and cancellation_of_indebtedness_income during the years at issue in the amounts set forth in the notices of deficiency in addition petitioner admitted that he provided services and received compensation during the years at issue we conclude that respondent laid the requisite minimal evidentiary foundation for the contested unreported income adjustments and that respondent’s determinations of tax due are entitled to a presumption of correctness at trial petitioner argued that the compensation he received is not income subject_to federal taxation he also asserted that he was not involved in a trade or a business as defined by the code petitioner raised no other arguments regarding the accuracy of the information returns petitioner has raised only frivolous and groundless arguments the u s court_of_appeals for the 11th circuit has held similar arguments to be frivolous and without merit see 419_fedappx_958 11th cir taxpayers’ argument that they were not involved in a trade_or_business was frivolous 532_f3d_1130 11th cir 785_f2d_928 11th cir taxpayers’ arguments that wages are not income subject_to tax and only public servants are subject_to tax_liability are frivolous petitioner’s frivolous and groundless arguments warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also 136_tc_498 petitioner does not dispute that he received nonemployee compensation and wages in the amounts respondent determined petitioner has assigned no error to respondent’s determination that he received cancellation_of_indebtedness_income in we deem conceded any issue not raised in the assignments of error in the petition see rule b because nonemployee compensation wages and cancellation_of_indebtedness_income must be included in petitioner’s income under sec_61 we sustain respondent’s determination with respect to deficiencies in tax iii additions to tax if the taxpayer assigns error to the commissioner’s determination that a taxpayer is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the addition_to_tax see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioner is liable under sec_6651 for additions to tax for failure to timely file a return for each year in issue sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing boyle u s pincite petitioner did not file timely returns for the years at issue and did not introduce any credible_evidence to explain his failure to do so consequently we sustain respondent’s determinations as to the sec_6651 additions to tax respondent also determined that petitioner is liable under sec_6651 for additions to tax for failure to timely pay tax shown on a return sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause or willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has 7the sec_6651 addition_to_tax is of the amount of tax_shown_on_the_return with an additional per month during which the failure to pay continues up to a maximum of prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent did not introduce into evidence the substitutes for returns he allegedly prepared for the years at issue because respondent has not satisfied his burden of production we reject his determination as to the sec_6651 addition_to_tax see voccola v commissioner tcmemo_2009_11 cabirac v commissioner tcmemo_2008_142 respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a return for the immediately preceding taxable 8unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 year of the tax shown on that return sec_6654 b and c a taxpayer has an obligation to pay estimated_taxes only if he has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 respondent stipulated that petitioner filed returns for the years at issue those returns reported zero income and no income_tax liabilities consequently the record does not permit us to conclude that petitioner had any required_annual_payment for or we therefore reject respondent’s determinations as to the sec_6654 additions to tax for the years at issue we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
